                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

 SEAN WOODS,                                       )
                                                   )
               Plaintiff,                          )
                                                   )             No.: 4:19-CV-009-CLC-SKL
 v.                                                )
                                                   )
 BEDFORD COUNTY,1                                  )
                                                   )
               Defendant.                          )

                                  MEMORANDUM & ORDER

       This is a pro se prisoner’s complaint filed under 42 U.S.C. § 1983. The matter is now

before the Court for screening of the complaint pursuant to the Prison Litigation Reform Act

(“PLRA”). For the reasons set forth below, this action will proceed only as to Plaintiff’s claim

that Bedford County has a policy of denying inmates any opportunities for recreation that has

violated Plaintiff’s Eighth Amendment rights. All other claims will be DISMISSED.

       I.      SCREENING STANDARD

       Under the PLRA, district courts must screen prisoner complaints and shall, at any time,

sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim for relief, or are

against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A); Benson

v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by the Supreme




       1
          While Plaintiff named Mary West, Austin Swing, and Jason Williams as Defendants,
Plaintiff did not specify whether he sued these individuals in their official or individual capacities
and does not set forth specific allegations as to these Defendants, but rather sets forth general
claims regarding the conditions of his confinement. As such, the Court liberally construes the
complaint as against Bedford County instead. Kentucky v. Graham, 473 U.S. 159, 165 (1985);
Moore v. City of Harriman, 272 F. 3d 769, 772 (6th Cir. 2001) (setting for the “course of
proceedings” test to determine whether a plaintiff has sued a defendant in his official and/or
individual capacities).
Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atlantic Corp. v. Twombly, 550 U.S.

544 (2007) “governs dismissals for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and

1915A] because the relevant statutory language tracks the language in Rule 12(b)(6).” Hill v.

Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review under the PLRA,

a complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Courts

liberally construe pro se pleadings filed in civil rights cases and hold them to a less stringent

standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 . . . creates a right of action for the

vindication of constitutional guarantees found elsewhere”).

       II.     ALLEGATIONS OF THE COMPLAINT

       The jail is overpopulated, inmates are being held in blocks at twice the operating capacity,

and there are as many inmates on the floor as on bunks (Doc. 2 p. 3–4). Also, some inmates were

sent to the block without a mat to sleep on, clothes, shoes, or a hygiene pack. (Id. at 4). Inmates

also “are not allowed any recreation time” and are not allowed out of the cell block except at meal

times (Id.). Further, the jail has unsanitary living conditions, including mold in the bathroom, a

bug and rat problem, and exposed wiring (Id.). Inmates are not fed enough daily (Id.).

       III.    ANALYSIS

        First, nothing in Plaintiff’s complaint allows the Court to plausibly infer that Plaintiff has

been adversely affected by the alleged overpopulation at the jail or denied a mat, clothes, shoes,

or hygiene items such that it may have violated his constitutional rights in any way, and Plaintiff



                                                  2
lacks standing to assert the constitutional rights of other prisoners. Newsom v Norris, 888 F.2d

371, 381 (6th Cir. 1989). As such, these allegations fail to state a claim upon which relief may be

granted under § 1983.

       Next, as to Plaintiff’s allegation that the jail does not feed inmates enough, Plaintiff has not

set forth any allegation that allows the Court to plausibly infer that the alleged lack of food has

affected him in any way. As such, this allegation fails to state a claim upon which relief may be

granted under § 1983. See Cunningham v. Jones, 567 F.2d 653, 659–60 (6th Cir. 1977) (providing

that where a prisoner’s diet is sufficient to sustain the prisoner’s good health, no constitutional

right has been violated).

       Further, Plaintiff’s allegations regarding the conditions at the jail, accepted as true, do not

allow the Court to plausibly infer that those conditions have violated Plaintiff’s constitutional

rights. “[T]he Constitution does not mandate comfortable prisons.” Rhodes v. Chapman 452 U.S.

337, 349 (1981). Only “extreme deprivations” that deny a prisoner “‘the minimal civilized

measure of life’s necessities” will establish a conditions of confinement claim. Hudson v.

McMillan, 503 U.S. 1, 8–9 (1992) (citations and quotations omitted). Prison authorities may not,

however, “ignore a condition of confinement that is sure or very likely to cause serious illness and

needless suffering the next week or month or year.” Helling v. McKinney, 509 U.S. 25, 33 (1993).

In examining such claims, the court must determine whether the risk of which the plaintiff

complains is “so grave that it violates contemporary standards of decency to expose anyone

unwillingly to such a risk. In other words, the prisoner must show that the risk of which he

complains is not one that today’s society chooses to tolerate.” Id. at 36 (1993); see also Rhodes,

452 U.S. at 347.




                                                  3
       Nothing in the complaint suggests that the alleged mold, bugs and rats, or exposed wiring

creates an unreasonable risk of damage to Plaintiff’s health or any other extreme deprivation.

Accordingly, these allegations fail to state a claim upon which relief may be granted under § 1983.

       As Plaintiff’s assertion that the inmates at the jail do not receive any recreation time and

are only allowed out of their cells for meals allows the Court to plausibly infer that Bedford County

may have a policy of denying inmates, including Plaintiff, adequate recreation time in violation of

Plaintiff’s rights under the Eighth Amendment, however, this claim will proceed.

       IV.     CONCLUSION

       For the reasons set forth above:

               1. The Clerk is DIRECTED to substitute Bedford County as the only Defendant
                  in this matter;

               2. All claims in the complaint except the claim regarding denial of recreation time
                  are DISMISSED;

               3. The Clerk is also DIRECTED to send Plaintiff a service packet (a blank
                  summons and USM 285 form) for Defendant Bedford County;

               4. Plaintiff is ORDERED to complete the service packet and return it to the
                  Clerk’s Office within twenty (20) days of entry of this order;

               5. At that time, the summons will be signed and sealed by the Clerk and forwarded
                  to the U.S. Marshal for service, see Fed. R. Civ. P. 4;

               6. Service on Defendant Bedford County shall be made pursuant to Rule 4(e) of
                  the Federal Rules of Civil Procedure and Rule 4.04(1) and (10) of the Tennessee
                  Rules of Civil Procedure, either by mail or personally if mail service is not
                  effective;

               7. Plaintiff is NOTIFIED that if he fails to timely return the completed service
                  packet, this action may be dismissed;

               8. Defendant Bedford County shall answer or otherwise respond to the complaint
                  within twenty-one (21) days from the date of service. If Defendant Bedford
                  County fails to timely respond to the complaint, it may result in entry of
                  judgment by default; and



                                                 4
    9. Plaintiff is ORDERED to immediately inform the Court and Defendant
       Bedford County or its counsel of record of any address changes in writing.
       Pursuant to Local Rule 83.13, it is the duty of a pro se party to promptly notify
       the Clerk and the other parties to the proceedings of any change in his or her
       address, to monitor the progress of the case, and to prosecute or defend the
       action diligently.

SO ORDERED.

ENTER:
                                          /s/____________________________
                                          CURTIS L. COLLIER
                                          UNITED STATES DISTRICT JUDGE




                                     5
